SO ORDERED.

SIGNED this 24th day of February, 2020.




__________________________________________________________________________


                                 PUBLISHED

             IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF KANSAS


IN RE:

SOMPHIEN AMPHONE                               Case No. 18-10544
                                               Chapter 7
                       Debtor.

IN RE:

ILENE J. LASHINSKY,                           Adv. No. 18-5083
United States Trustee

                        Plaintiff,
vs.

SOMPHIEN AMPHONE,

                       Defendant.



                         MEMORANDUM OPINION




                                                                             1

            Case 18-05083    Doc# 161     Filed 02/24/20   Page 1 of 36
       Courts freely grant chapter 7 discharges unless the debtor has failed to

preserve or destroyed books, records, and papers from which their financial

condition can be ascertained under § 727(a)(3) 1 or has failed to satisfactorily explain

the loss of their assets under § 727(a)(5). 2 But, courts strictly interpret these and

other § 727(a) objections to discharge before imposing bankruptcy’s “death penalty”

on a debtor. 3 This debtor is a compulsive (and unsuccessful) gambler, but not a

professional one. She is a home health care business-owner, registered nurse, wife,

and mother of four children who made numerous, successive trips to casinos over

the three-year period 2015-2017 and lost millions of dollars. She kept no real-time

won and loss records and, only after filing chapter 7 in the spring of 2018 and the

United States Trustee’s (UST) commencement of this adversary proceeding, did she

obtain casino internal records reflecting some of her gains and losses. She also

provided some bank account statements reflecting deposits of gambling winnings

and withdrawals to fund gambling activity or pay down markers. While her records

might not withstand a tax audit, how she kept records was “justified under all the

circumstances of the case” and therefore not a reason to deny her a discharge under

§ 727(a)(3). Because debtor has “satisfactorily” explained her losses to the Court,

the UST’s § 727(a)(5) objection to her receiving a discharge should be overruled. 4


1 11 U.S.C. § 727(a)(3). All statutory references are to the Bankruptcy Code, Title 11 U.S.C. unless
otherwise indicated.
2 11 U.S.C. § 727(a)(5).
3 In re Leone, 463 B.R. 229, 248 (Bankr. N.D. N.Y. 2011) (describing a denial of discharge as the

“death penalty of bankruptcy”); In re Wells, 426 B.R. 579, 611 (Bankr. N.D. Tex. 2006) (declining to
impose the “death penalty in bankruptcy”).
4 A two-day trial was held on the UST’s complaint. Ilene J. Lashinsky, United States Trustee,

appeared by Christopher T. Borniger and Jordan M. Sickman. Defendant Somphien Amphone
appeared in person and by her counsel David Eron and January Bailey.

                                                                                                       2

                Case 18-05083        Doc# 161      Filed 02/24/20     Page 2 of 36
       Facts

       Background

       Debtor Somphien Amphone (“Amphone”) is a registered nurse who holds a

bachelor’s degree in nursing from Wichita State University. In 2006, she founded

Healing Hands Health Care, LLC and owns 50% of its equity. Healing Hands is a

Medicaid-certified home nursing provider and 90% of its patient base are Medicaid

patients, It operates in a building Amphone owns. The company has a payroll of

$45,000 per month and grossed over a million dollars in each of the two years prior

to her bankruptcy. She previously owned and operated a similar agency in Florida,

but shut it down in 2004 after her first husband became ill with leukemia.

Amphone’s administrator role at Healing Hands doesn’t involve finance beyond her

preparing the Medicaid billing, reviewing payroll, paying bills, and signing the

company’s tax return. The other 50% owner served as the Director of Nursing until

her resignation in March of 2019. No contention is made that Amphone co-mingled

her individual finances with Healing Hands or used the business revenue to fund

her gambling activity.

       Amphone lives with her current husband Dr. Alex Suh, her father Kay, her

mother, and her four children (three from her first marriage). 5 Dr. Suh is a

practicing chiropractor. Amphone and her husband maintained separate financial

accounts. He accompanied Amphone on most gambling trips but never gambled or




5Based on the 2015-2017 tax returns, two of the four children were under age 17 throughout this
period. The children will be referred to as “PH”, “PA”, “DA” and “KA” in this opinion.

                                                                                                  3

               Case 18-05083       Doc# 161      Filed 02/24/20     Page 3 of 36
went on the floor and didn’t know the extent of her gambling winnings or losses or

her liability for markers.

         Gambling History

         Amphone says that while her first husband was in a Houston hospital, she

diverted herself by visiting a nearby casino where she first acquired a taste for

gambling that ripened into a compulsion. After he died in 2009, her gambling

increased to an almost daily habit. Her compulsion consumed not only most of her

children’s money, but much of her own, causing her to dip into her savings account,

borrow from friends and family, and to default on debts to casinos in Las Vegas,

Kansas City, Baltimore, and other places. By 2016, her situation was out of control

and by 2018, she was here—filing bankruptcy on March 30, 2018.

         Prior to filing and faced with mounting losses and collection threats, she

retained Samini Scheinberg L.C., a law firm in Newport Beach, California, on a

fellow gambler’s recommendation. If markers were presented and dishonored, she

feared felony charges in Nevada that would lead to the loss of her nursing license

and Medicaid certification for her Healing Hands business. She paid the Samini

firm a $110,000 retainer on November 14, 2017 and another $55,000 on December

20, 2017 6 Her relationship and transactions with the Samini firm were disclosed in

her initial Statement of Financial Affairs (SFA). 7 On December 4, 2019 Amphone

amended her SFA to disclose an additional $10,000 payment to the Samini firm in




6   Ex. 9, pp. UST372, UST374.
7   Ex. 2, p. 48.

                                                                                      4

                 Case 18-05083   Doc# 161    Filed 02/24/20   Page 4 of 36
October of 2017. 8 At trial, Amphone could not clearly articulate what legal services

she believed the law firm provided to her. The chapter 7 trustee filed an adversary

proceeding to recover those funds either as state or federal law fraudulent

transfers. 9 The trustee recently settled that proceeding for $140,000. 10

       Amphone’s gambling activity came to a head in October of 2017 while she

was on a Las Vegas gambling trip to Caesar’s Palace accompanied by her husband

and children. By then she owed over $600,000 on markers between Caesar’s in Las

Vegas and Harrah’s in Kansas City (also a Caesar’s property) and she was trying to

obtain loans to pay off the markers. Dr. Suh gave her an ultimatum to choose

between gambling or her family and return home. Amphone chose to stay and

gamble and her family left. By the next day, Amphone regretted her choice and

returned home. Before leaving, she signed a self-exclusion document, signing herself

out from all Caesar’s properties. Upon returning home, Amphone began treatment

for her gambling addiction.

       Amphone offered the testimony of her “gambling counsellor” to establish that

she is a compulsive or addicted gambler. Joan Briles-Kline holds a Master’s degree

in Clinical Social Work and has some bachelor’s study in the area of family systems

and life provisions. In 2002 Dr. Briles-Kline obtained the Kansas certification

“Gambling Counsellor Level II” and testified that she had attended numerous




8 Doc. 114.
9 Williamson v. Samini Scheinberg, P.C., (In re Amphone), Adv. No. 19-5035 (Bankr. D. Kan.) (The
successor Chapter 7 trustee, Darcy Williamson, was substituted as the plaintiff for former trustee
Edward J. Nazar).
10 Doc. 123.


                                                                                                     5

                Case 18-05083       Doc# 161      Filed 02/24/20      Page 5 of 36
educational seminars about compulsive gambling. She began treating Amphone in

October of 2017. Dr. Briles-Kline wasn’t disclosed as an expert witness during

discovery, and she didn’t submit an expert report, but analogizing to a “treating

physician,” a court could allow and admit her testimony concerning her treatment

and evaluation of Amphone, including her diagnosis and opinions incidental to that

treatment. 11 The Court admits and considers Dr. Briles-Kline’s testimony to this

extent. She testified that she had treated Amphone on a regular basis for at least a

year. Dr. Briles-Kline testified that Amphone met all nine diagnostic criteria for

severe gambling disorder found in the DSM-5. 12 The presence of any four of these

criteria in a person within a twelve-month period suggests an addiction—Dr. Briles-


11 See Wreath v. United States, 161 F.R.D. 448 (D. Kan. 1995) (treating physician may testify as to

the care and treatment of the patient and so long as treating physician’s opinion testimony is based
upon facts made known during the course of treatment of patient, physician is not a specially
retained expert witness subject to Fed. R. Civ. P. 26(a)(2)(B)); Kennedy v. United States, 2008 WL
717851, at *2 (D. Kan. Mar. 17, 2008) (a physician is an ordinary fact witness when she testifies on
information and opinions developed and drawn during the treatment of the party as a patient). See
also Advisory Committee’s notes to Fed. R. Civ. P. 26 regarding 1970 Amendment (formerly
subdivision (b)(4) and discovery from experts, stating that it does not apply to experts who acquired
information because he was an actor or viewer with respect to transactions or occurrences that are
part of the subject matter of the lawsuit. Such experts [treating physicians] are treated as ordinary
fact witnesses if the testimony concerns information, conclusions and opinions which were obtained
in the course of treating the party).
12 American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed.

2013 Am. Psychiatric Ass’n). The nine (9) criteria include:

   •   Needing to gamble with more money to get the same excitement from gambling as before;
   •   Feels restless or irritable when trying to reduce or stop gambling;
   •   Keeps trying to reduce or stop gambling without success;
   •   Is preoccupied with gambling -- both reliving past gambling experiences and planning future
       gambling events;.
   •   Gambles when feeling depressed, guilty or anxious;.
   •   Tries to win back gambling losses;
   •   Lies to cover up how much they are gambling;
   •   Loses not only money, but also relationships, their job, or a significant career opportunity as
       a result of gambling;
   •   Becomes dependent on other people to give them money to deal with financial problems that
       have been caused by gambling.


                                                                                                     6

                Case 18-05083        Doc# 161      Filed 02/24/20      Page 6 of 36
Kline identified all nine in Amphone. That Amphone is a compulsive gambler is

shown by the frequency of her successive gambling trips, her betting volume, and

the trouble casinos took to get her to their properties.

        Much of this trial was devoted to detailing Amphone’s numerous gambling

trips, many underwritten by casinos who provided her with travel expenses, food,

lodging, and entertainment. Amphone was a sought-after player because of her

propensity to gamble and win (but more often lose) hundreds of thousands of dollars

at a time. That made her a profitable “mark” for the casinos. They encouraged her

with complimentary (“comped”) airfare, expensive hotel rooms, World Series, NCAA

Basketball Tournament, and NBA Finals tickets, and other blandishments.

Amphone financed her play mostly with casino credit—markers—and her and her

family’s money (including the custodial money she held for her children). By the

time she filed this case nearly $4.0 million, generated by Amphone’s playing the

mini-baccarat table game, had flowed through her bank accounts. 13 At several

properties, she had her own private table and could select her preferred dealer. She

was permitted to bet as much as $15,000 a hand. She was well known at the casinos

and didn’t have to show her player’s card to “clock-in” and use it. 14




13 Mini-baccarat or “minibac” uses 6 decks of cards and is a miniature version of baccarat, a card
game dealt to the players by the “banker” from a “shoe” that contains 8 decks of cards. Players and
the banker are each dealt two cards that must total as close to 9 as possible (if the cards’ face total
exceeds 10, the first digit is dropped, i.e. a 6 and 7 is 3 in baccarat). Players bet on themselves or on
the banker. In mini-baccarat, the banker deals each hand from the shoe while in true baccarat, the
banker passes the deal around the table. https://www.vegas.com/gaming/gaming-tips/baccarat/.
14 See Adamar of New Jersey, Inc. v. August (In re August), 448 B.R. 331, 337-38 (Bankr. E.D. Pa.

2011) (explaining that the purpose of a player’s card is to track the gambler’s betting history and
that casinos “comp” a gambler based upon the tracked information).

                                                                                                            7

                 Case 18-05083        Doc# 161       Filed 02/24/20       Page 7 of 36
       Beginning in January of 2015, Amphone took multi-day visits to the Harrah’s

properties in Kansas City, Lake Tahoe, Council Bluffs, and Rincon-San Diego; the

Ameristar properties in Kansas City and St. Charles; Atlantis and Baha Mar in the

Bahamas; the Horseshoe-Baltimore and Maryland Live in Maryland; Caesar’s

Palace and Treasure Island in Las Vegas; and the Seminole Tribe in Oklahoma. 15

Many of these visits were made in rapid succession. Using Exhibit L, here are some

examples. She spent 16 days at Harrah’s North Kansas City between May 2 and

July 17, 2015. Beginning December 4, 2015, she started at Caesar’s-Las Vegas,

went to Treasure Island the next day, then to the Kansas City Harrah’s on

December 8. The most telling example of her compulsion begins on June 2, 2017 at

the Ameristar in Kansas City and concluding there on August 21, between which

she traveled to the Bahamas (Baha Mar) once and to Las Vegas twice in under two

months. Her final pre-petition binge started in Baltimore on September 3, 2017 and

ended on October 14, including visits to the Horseshoe and Maryland Live in

Baltimore, Caesar’s Las Vegas (two separate trips), Treasure Island Las Vegas, and

Kansas City, within less than six weeks. If Amphone was not hopelessly addicted to

gambling between January of 2015 and October of 2017, she was deeply immersed

in it. She gambled on more than 300 days over 34 months. Even after she “stopped”

in 2017, she relapsed and resumed gambling in Kansas in late 2018 or early 2019

and continued to do so during the administration of this case.



15Prior to 2015, Amphone signed a self-exclusion document to prevent her from gambling at the
nearby Kansas Star casino and Native Lights casino in Oklahoma, the two casinos that she
frequented and were within driving distance.

                                                                                                8

               Case 18-05083       Doc# 161      Filed 02/24/20     Page 8 of 36
       Bank Records

       Amphone maintained joint bank accounts with at least two of her sons. After

her first husband died, she opened custodial accounts at Emprise Bank for monthly

deposit of social security survivor’s benefits payable to her sons as her late

husband’s minor dependents. No records of these Emprise custodial accounts were

introduced at trial. On April 1, 2017 the sum of $108,363, representing her first

husband’s survivor benefit, was transferred to a Meritrust Credit Union joint

account with PH. 16 Later that month, Amphone withdrew $100,000 and $8,000 and

deposited it into her personal Meritrust account for gambling. 17 She had a similar

account with her son DA at Credit Union of America (CUA) that was also funded

with what remained from her husband’s survivor benefit in the Emprise custodial

account when it was closed. Amphone admitted to taking all of DA’s survivor

benefit for gambling—some $130,000 or $140,000. No bank records from the CUA

account were offered at trial.

        Amphone maintained her own individual accounts at Wells Fargo Bank, 18

Skyward Credit Union, 19 Meritrust Credit Union, 20 and, before filing, had closed a

personal savings account at Emprise Bank. No account statements for this Emprise



16 Ex. 10, a Meritrust account with her son PH, consisting of account statements for the period
January 2017 to March 2018. See p. UST390 for April 1 deposit of the $108,363.
17 Ex. 10, p. UST390 and Ex. 9, pp. UST356-357.
18 Ex. 7 consisting of checking account statements for the period December 2016 to April 2018.

Amphone testified that she opened the Wells Fargo account for Caesar’s casinos deposits, because
the funds are immediately available.
19 Ex. 8 consisting of account statements for the period January 2017 to March 2018. Amphone says

the Skyward account was her “primary” account and it was used for household/personal expenses
and some Ameristar casino or gambling transactions.
20 Ex. 9 consisting of account statements for the period January 2017 to March 2018. This Meritrust

account includes casino transactions for Harrah’s North Kansas City.

                                                                                                  9

                Case 18-05083       Doc# 161      Filed 02/24/20     Page 9 of 36
account were ever produced or offered at trial, and the closed account was not

disclosed on Amphone’s Statement of Financial Affairs (SFA) until her second

amended SFA was filed on June 3, 2019. 21 Amphone stated that because the

Emprise account had been closed by September of 2017, she no longer had online

access to the account and could not print account statements for it. Her Wells Fargo

account statements though, show a wire transfer of $130,000 from the Emprise

account on July 26, 2017 shortly before its closing. 22 Amphone spent those funds for

gambling. Another $70,000 was wired from the Emprise account to her Meritrust

account on August 16, 2017. 23 Amphone conceded that some $4,000,000 was

deposited in her accounts over the 15-month period represented by the bank

account statements (January 2017-March 2018) and leading up to her bankruptcy

filing on March 30, 2018.

        Amphone didn’t receive paper bank account statements for any of her

accounts. What she presented to the trustee and at trial were images of statements

viewable online that she printed after this case was filed. She rarely, if ever,

reconciled her accounts. Instead, she checked them online, mostly to assure herself

that incoming items would be covered and not dishonored. She produced no copies of

cancelled checks from those accounts, and claimed that they were not available

online. Because the Caesar’s properties all have Wells Fargo branches or ATMs at




21 See Ex. 2, p. UST65, Question 20 (initial SFA); Ex. 3, p. UST86, Question 20 (amended SFA); Ex.
4, p. UST 235, Question 20 (amended SFA finally disclosing the Emprise Bank account was closed in
“Aug/Sept 2017”)
22 See Ex. 7, p. UST272.
23 See Ex. 9, p. UST366.


                                                                                               10

               Case 18-05083       Doc# 161     Filed 02/24/20     Page 10 of 36
their properties, she kept a Wells Fargo checking account for her winnings (and

withdrawals) at Caesar’s Palace, and Harrah’s in Kansas City, among others. She

likewise kept a similar account at Skyward Credit Union for her gambling at

Ameristar properties. She supplied these bank account statements and those from

Meritrust Credit Union to the UST and her case trustee during case administration

and offered them at trial. 24

       Markers

       Wherever she gambled, Amphone established a casino line of credit. That

allowed her to borrow from the casino to draw chips or cover her losses by signing

“markers.” It also allowed her to avoid carrying large amounts of cash. Though the

evidence about this was paltry, I understand the process to work this way. A typical

prospective gambler establishes a line of credit by demonstrating she has deposited

funds sufficient to liquidate the line’s limit should the gambler lose. The gambler

signs a marker to draw on the line of credit, essentially an IOU, to buy chips to

gamble. The marker promises payment (with no interest) immediately and, in most

locales, no later than thirty (30) days from issuance. When or if she loses and cannot

cover her losses from funds on hand, and if the gambler fails to pay in 30 days, the

marker is presented to the debtor’s bank as a check would be. If one’s marker

bounces, Nevada law treats that like an insufficient funds check—a crime, usually a

felony—and a criminal prosecution ensues. 25 Because bad check crimes are a


24See Ex. 7-9.
25See Mandalay Resort Group v. Miller (In re Miller), 310 B.R. 185, 189, 191 (Bankr. C.D. Cal. 2004)
(describing marker process and stating that markers are “a type of check” drawn on the customer’s
designated bank account); In re August, 448 B.R. 331, 338-39 (Bankr. E.D. Pa. 2011) (describing

                                                                                                 11

               Case 18-05083        Doc# 161      Filed 02/24/20     Page 11 of 36
species of fraud, being convicted of bouncing a marker may have serious

consequences for someone with professional licenses like Amphone.

       According to Amphone, when she signed a marker, she would receive a

receipt. Because Dr. Suh disapproved of her gambling, she concealed and shredded

those receipts to prevent him from finding them. She also justified shredding the

receipts because she knew the casinos maintained those records and she could

obtain them if she ever needed them. Dr. Suh testified that he knew about

Amphone’s gambling because he accompanied her on many trips, but did not

participate or go on “the floor.” He also testified that he did not believe Amphone

maintained or destroyed any records of her gambling—of course, he may not have

known about the receipts. None were presented at trial. Records of markers were

among the documents Amphone obtained from the casinos after this proceeding was

commenced.

       Exhibit L and Casino Records

       The scope of Amphone’s gambling over the three years prior to filing

bankruptcy was presented at trial through Exhibit L—the chronological summary

of her gambling activity with daily net wins or losses for years 2015-2017. The

summary was compiled from casino records subpoenaed by Amphone in January of

2019. The casino records recorded the player’s activity on a particular date, the

casino where she played, the amount of a marker, if issued, and amount paid on the




markers and redeeming them in court’s findings). See also
https://www.thegerstenlawfirm.com/nevada-criminal-defense/2019/03/21/relying-on-casino-markers-
to-gamble/.

                                                                                             12

              Case 18-05083       Doc# 161     Filed 02/24/20     Page 12 of 36
marker, and the net winnings or loss on that date or session. The far-right column of

the summary identified the casino source document for each line entry, and may

have cross-referenced the line entry to bank account statement activity, debtor’s

calendar entries, photographs, and debtor’s e-mail or text messages, if any. By way

of illustration, Exhibit L shows that on April 28, 2017, Amphone played at the

Ameristar Casino in Kansas City. 26 She had net winnings of $215,725 based upon

Ameristar’s player detail report at Exhibit B, page 3. 27 Exhibit L also shows that

three markers totaling $180,000 were issued on April 28, 2017 in the amounts of

$30,000, $50,000, and $100,000. Ameristar’s marker report reflects the issuance

and payment of those markers on April 28, 2017, indicating that Amphone used her

gross winnings to pay the markers. 28 Exhibit L also cross references this line entry

to Amphone’s Wells Fargo account where $200,000 of her net winnings were

deposited in her account on May 1, 2017. 29 This activity is consistent with

Amphone’s testimony that she usually paid the markers if she had sufficient

winnings or deposited some or all of her winnings in her bank account for future

gambling. Unfortunately, Exhibit L shows that after April 28, 2017, Amphone’s

“winnings” were few and far between.

       Based upon Exhibit L, Amphone says she lost about $90,000 more than she

won in 2015, lost $17,000 more in 2016, and incurred a disastrous $1.1 million net

loss in 2017 (through October 14). In the course of those three years, Amphone


26 Ex. L, p. 3.
27 Ex. B, p. 3 shows $180,300 “Total In” and $396,025 “Total Out.” The difference is the net winnings.
28 Ex. B, p. 4.
29 Ex. 7, p. UST259.


                                                                                                   13

               Case 18-05083        Doc# 161      Filed 02/24/20      Page 13 of 36
signed markers ranging in amounts from $5,000 to $380,000. Her casino records

reference numerous sessions in which she lost $100,000 or more. As the bankruptcy

schedules and claims register suggest, several casinos were left with debt exceeding

$800,000. 30 While the reliability and interpretation of the casino records might be

open to question in some instances, they shed some light on the frequency and

degree of Amphone’s gambling. The casinos appear to have welcomed Amphone’s

patronage and even she, while being ashamed of what gambling has done to her

family, seemed proud of being a “player.” She loved the action and it appears she

still does. As noted above, Baha Mar and the Las Vegas and Maryland casinos made

every effort to “comp” not only her attendance, but her family’s, too.

       Amphone’s stake wasn’t limited to markers. She raided her children’s

custodial accounts and borrowed money from relatives and friends. When she won,

a small amount of the winnings were channeled into purchasing rental properties at

the Sedgwick County tax sale for her father to manage, but these only account for a

few thousand dollars in value. She mortgaged these properties, along with her

interest in two 5-acre tracts to her friend Bich Liu to secure a loan of $120,000 that

was plowed back into gambling. That loan remains unpaid. Amphone also secured

gambling funds from her brother Somphang. She sold him two cars (a 2008 Corvette

and a 2008 Mercedes Benz) for $77,000. She retained the cars in her possession and




30 Amphone scheduled approximately $857,000 in casino claims. See note 48, infra. Proofs of claims
filed by the casinos included: Claim 1-1: Desert Palace d/b/a Caesar’s Palace - $361,842 (six returned
markers deposited in Skyward Credit Union account); Claim 11-1: Sky Warrior Bahamas (Baha Mar
Casino) - $75,000; Ameristar Kansas City - $130,000 (three markers returned NSF from Wells Fargo
account from 8/21/2017 game date). Harrah’s did not file a proof of claim.

                                                                                                   14

               Case 18-05083        Doc# 161      Filed 02/24/20      Page 14 of 36
later decided she wanted to repurchase them. In June of 2017, she paid Somphang

$50,000 and another $10,000 in August. When she could not complete the

transaction, he repaid the $60,000 to her.

       Tax Returns

       The quality of Amphone’s disclosure of her winnings and losses to the

Internal Revenue Service, the Trustee, and on her schedules was a focal point at

trial. For federal income tax purposes, taxpayers report gambling income and loss

by reporting winnings as “other income” on line 21 of Form 1040 31 and deducting

losses on line 28 of Schedule A of itemized deductions, but only to the extent of their

winnings. 32 In 2015, Amphone reported neither income nor loss though she thinks

she lost over $90,000 that year and admitted she had some gambling winnings. 33

Her adjusted gross income for 2015 was $388,876. 34 In 2016, she reported $3,100

on line 21 of Form 1040 and deducted a like amount on Schedule A. 35 At trial,

Amphone indicated that the $3,100 was not gambling winnings, but was a cash

prize for a “hot seat” floor drawing that was in any event reportable as income. She



31 Gambling winnings must be reported as gross income on federal tax return. See 26 U.S.C. § 61(a);
United States v. Maginnis, 356 F.3d 1179, 1183 (9th Cir. 2004) (lottery prizes are treated as
gambling winnings, which are taxed as ordinary income); McClanahan v. United States, 292 F.2d
630, 631-32 (5th Cir. 1961) (taxpayer had duty to report gambling winnings as gross income), cert.
denied 368 U.S. 913 (1961).
32 Taxpayers not in the business of gambling can only claim or deduct gambling losses as an itemized

deduction on Schedule A. See McQuarrie v. Comm’r, 2006 WL 1157866, at *2, 91 T.C.M. (CCH) 1127
(2006) (taxpayer who was not engaged in business of gambling had to forgo standard deduction in
order to take offsetting deduction for gambling losses); Shollenberger v. Comm’r. 2009 WL 5103973,
at *2, 98 T.C.M. (CCH) 667 (2009) (casual gambler’s losses are allowable, if at all, as itemized
deductions in calculating taxable income therefore taxpayer who elected the standard deduction
could not offset gambling losses against winnings).
33 Ex. 12. See Ex. L, at p. 3 showing net gambling losses of ($90,225) for 2015.
34 Ex. 12, p. UST490, line 37.
35 Ex. 13, pp. UST517, UST519.


                                                                                                 15

               Case 18-05083       Doc# 161      Filed 02/24/20     Page 15 of 36
believed that she received a W-2G or receipt for the prize. She claims she lost

($17,000) that year, but could only deduct the first $3,100 of it. 36 Amphone reported

adjusted gross income of $299,996 for 2016. Her accountant Richard Morrow

testified that he assumed he’d received a “source document” evidencing the gain and

loss, possibly a Form W-2G issued by a casino. 37 Amphone amended her 2016 return

because she had married Dr. Suh and they were now eligible to file jointly. 38 The

$3,100 gambling income and loss were reported on that return, too. Her amended

2016 adjusted gross income was $256,430. 39 In 2017, the year she lost nearly $1.1

million, Amphone reported no “other income” on line 21, nor did she report any

losses on Schedule A, despite reporting adjusted gross income of $275,846 and

admitting she had winnings in 2017. 40

       Morrow said he understood that Amphone would be amending her 2017

return, but that he hasn’t been engaged to do that. He also suggested that Amphone

is likely to owe back state income taxes for her gambling winnings because Kansas

eliminated the itemized deduction for gambling losses in 2014—winnings remain



36 Ex. L, at p. 3 showing net gambling losses of ($17,089) for 2016. Gambling losses are only
deductible up to the amount of gambling winnings in a taxable year. See 26 U.S.C. § 165(d) providing
that “losses from wagering transactions shall be allowed only to the extent of the gains from such
transactions.” McClanahan v. United States, 272 F.2d 663, 664 (5th Cir. 1959) (gambling losses in
excess of winnings are not properly deductible for income tax purposes); Au v. Comm’r, 2010 WL
4537924, at *1, 100 T.C.M. (CCH) 400 (2010) (applying I.R.C. § 165(d), taxpayers who had no
gambling winnings during tax year were not entitled to deduct claimed gambling losses), aff’d 482 F.
App’x 289 (9th Cir. 2012).
37 Morrow has been a practicing Certified Public Accountant since 1995. He described Amphone as a

long-time client, first preparing her business tax returns and starting in 2015, her personal tax
returns. He had no idea of the extent of Amphone’s gambling until he was deposed during discovery
in this case.
38 Ex. 14.
39 Id. at p. UST557.
40 Ex. 15 and Ex. L, at p. 3 showing 2017 gambling losses of ($1,086,750).


                                                                                                 16

               Case 18-05083       Doc# 161      Filed 02/24/20     Page 16 of 36
income. Amphone may also owe state income taxes in the other states where she

gambled. For her part, Amphone says that she didn’t understand that gambling

winnings are taxable income, despite the presence of a specific question about

gambling winnings and losses (and Form W-2G) in Morrow’s tax preparation

questionnaire submitted to her with the annual engagement letter. 41 Her

testimony on this point strains credibility because she actually reported the meager

cash prize as gambling income on her 2016 return. 42 The “Instructions to Winner”

on Form W-2G, which Amphone believed she received for the cash prize drawing,

states: “Generally, report all gambling winnings on the ‘Other income’ line of

Schedule 1 (Form 1040 or 1040-SR).” 43 In short, the gambling activity disclosed on

Amphone’s tax returns is nothing like the prolific volume of her wins and losses

during 2015-2017 as evidenced by the casino records summarized by Exhibit L.

       On her initial bankruptcy schedules filed in April of 2018, Amphone disclosed

the $3,100 gambling winnings for 2016 on her SFA in response to Question 5. 44 She

identified net losses in 2017 in no specified amount in response to Question 15. 45 A

year later, Amphone amended her SFA on April 15, 2019, after this adversary

proceeding began, reporting additional unspecified winnings and losses, but

attaching “Debtor’s complete gambling history,” which is comprised of various




41 Ex. 30, p. UST1503. The gambling question was included as an income item under the “Checklist
of Items We Will Need to Prepare Your Tax Return.”
42 The source document for the reported $3,100 gambling winnings was never produced at trial.
43 See note 55, infra.
44 Ex. 2 (Doc. 16), p. 42, Part 2.
45 Ex. 2 (Doc. 16), p. 45, Part 6.


                                                                                               17

               Case 18-05083       Doc# 161     Filed 02/24/20     Page 17 of 36
records subpoenaed from casinos and admitted into evidence in this proceeding. 46

That June, she amended the SFA again to disclose payments made to her brother

on a $120,000 loan he took from a lender to allegedly help her pay income taxes. 47

She scheduled several casinos with sizeable unpaid markers as unsecured creditors

on Schedule E/F. 48

       Administration of the Estate

       Amphone’s chapter 7 trustee, Edward J. Nazar, testified that these

references to her gambling alerted him to it. 49 He stated that the business records

and bank account information he received were sufficient to permit him to

administer the case. Both Mr. Nazar and successor trustee Darcy Williamson have

been successful in locating and marshalling assets and recoveries in this case. In

addition to suing the Samini law firm and obtaining a $140,000 settlement, 50 the

trustee sold some of Amphone’s nonexempt real property. He informally recovered

$18,000 of preferential transfers Amphone made to her brother. 51 He obtained

turnover of the value of Amphone’s shares of Principal Financial Group stock in the

amount of $6,882. 52 He settled an adversary proceeding against Healing Hands and



46 Ex. 3 (Doc. 82), p. 2, Part 2, Question 5 (adding gambling winnings in 2017) and p. 5, Part 6
(adding gambling losses for 2017-2018). The attachments to amended SFA included gaming records
produced in early 2019 by several casinos and were supplemented in August of 2019 with additional
casino records. See Doc 101.The Court did not compare these attachments to the gaming records
admitted at trial, relying on the latter in this Order.
47 Ex. 4 (Doc. 92), p. 9, Part 7, Question 18.
48 Those unpaid marker claims totaled $857,650. See Ex. 2 (Doc. 16), pp. 21-25, Schedule E/F, Part 2,

Line 4: Ameristar Casino & Hotel - $128,000; Baha Mar Casino - $75,000; Caesars Palace -
$354,500; and Harrah’s - $300,150.
49 Mr. Nazar resigned as trustee effective October 15, 2019.
50 Doc. 123.
51 Doc. 93.
52 Doc. 90.


                                                                                                  18

               Case 18-05083        Doc# 161      Filed 02/24/20     Page 18 of 36
Amphone’s business “partner” for enforcement of the LLC’s Operating Agreement

and Buy/Sell Agreement for $5,000. 53 He compromised a turnover motion

associated with Amphone’s prorated accrued and unpaid wages, non-exempt

vehicles, rents on nonexempt real estate, and her interest in Healing Hands, for

$25,000. 54 Importantly, Nazar testified that Amphone’s not having maintained real

time records of winnings and losses in no way hampered his efforts and that there

was no question how she lost her assets.

          Only Amphone and Morrow testified about what records non-professional

gamblers typically keep. Amphone stated that many of her fellow gamblers rely on

the casinos to keep track of wins and losses, particularly when marker play is

involved. Casinos can identify who is playing because higher stakes players have

“players club” cards that they use to purchase or redeem chips or request credit. She

said that she relied on the casinos, though I doubt Amphone was focused on

maintaining accurate financial records of her activities during her months-long

spree. She also said she relied on her bank statements, though that is inconsistent

with her testimony that she didn’t get physical statements, didn’t balance her

accounts, and only accessed her accounts online from time to time.

          Morrow said he had never prepared a return for a professional gambler or a

person engaged in the business of gambling, but that some number of his clients

gambled casually. He opined that someone who gambles for a living would need to

maintain tax records like any other businessperson. He had prepared many returns


53   Doc. 61 See Nazar v. Gibbs (In re Amphone), Adv. No. 18-5086 (Bankr. D. Kan.).
54   Doc. 60.

                                                                                      19

                  Case 18-05083       Doc# 161     Filed 02/24/20     Page 19 of 36
for people with gambling wins and losses (mostly playing slot machines), and the

typical records they maintained included their bank records and documents

received from casinos including receipts and W-2G forms. 55 He noted that casual

gamblers could simply perform an annual “netting” of wins and losses versus

keeping records by “session” as a professional gambler would be required to do. He

believed that the Internal Revenue Service would accept records provided by the

casinos as support for Schedule A gambling loss deductions. Morrow has only rarely

encountered a casual gambler who kept a daily diary of wins and losses.

        The casino records offered in this case were obtained after this adversary

proceeding started. Amphone subpoenaed them and most of the casinos responded

with copies of won and lost records (player’s detail reports) covered by a records

custodian’s certification. Each casino’s form of records was slightly different, but all

convey essentially similar information. For each “session”—time spent at a table or

machine—the records show how much the gambler won or lost on a net basis,

whether markers were issued, and in what amount. Payments to and from the

gambler are also described. Because the records came in response to documents

subpoenas, some had certificates of authenticity made by custodial officers. But

even those records came with a caveat that stated that they were not necessarily

reliable or accurate and, in some cases, were not to be shared with casino



55Morrow understood that certain levels of winnings triggered the issuance of a Form W-2G to the
gambler such as winnings in excess of $5,000 or a payout that was 300 times the amount of the
wager. If the winnings fell below that level, it was up to the taxpayer to self-report the winnings. If a
W-2G was issued, that occurred when the gambler cashed out at the cage and the winner was
required to sign the form. Amphone produced no W-2Gs. See Form W-2G and instructions at
https://www.irs.gov/pub/irs-prior/fw2g--2020.pdf, viewed on January 17, 2020.

                                                                                                      20

                Case 18-05083        Doc# 161       Filed 02/24/20      Page 20 of 36
customers. Whether the casino records were accurate to the penny, they did enable

the debtor to corroborate when and where she gambled by comparing the records

with her bank statements, travel records, texts, and e-mails. Whether these records

would serve to prove the casinos’ claims is not as important in this matter as

whether they corroborate the frequency and extent of Amphone’s gambling in so

many different venues.

      The UST filed this complaint, asserting that the records Amphone produced

was so lacking that she should be denied a discharge under § 727(a)(3). The UST

also argues that Amphone has failed to “satisfactorily explain” her losses which is

an additional ground for denial of discharge under § 727(a)(5). The Court received

trial briefs and heard evidence over two days, November 4 and 5, 2019.

      Analysis

      If there was a discharge exception for gambling, this case would be easy—

Somphien Amphone wouldn’t get one. But this case isn’t about her imprudent and

excessive gambling, her morals, or even whether she committed a fraudulent or

deceptive act. Gambling is a legal activity that many states (including Kansas)

promote. The only questions in this case are whether she kept records appropriate

to her circumstances and whether she has sufficiently explained her losses. If she

failed in either endeavor, the UST wins, and she loses her discharge.

      Section 727(a)(3) Failure to Maintain Records:

      Section 727(a)(3) provides that debtor may not receive a discharge if —

      the debtor has concealed, destroyed, mutilated, falsified, or failed to
      keep or preserve any recorded information, including books, documents,

                                                                                      21

             Case 18-05083    Doc# 161    Filed 02/24/20   Page 21 of 36
          records, and papers, from which the debtor's financial condition or
          business transactions might be ascertained, unless such act or failure to
          act was justified under all of the circumstances of the case; 56

In § 727(a)(3) actions, the plaintiff must make a prima facie case that the debtor has

failed to maintain records. If that case is made, the burden of persuasion shifts to

the debtor to justify her failure to maintain records “under all the circumstances.”

This provision has been applied differently to debtors depending on their status and

sophistication. A sophisticated businessperson might be required to have scrupulous

records of profit and loss in her business while an ordinary consumer might not

have kept any but the most rudimentary records. A debtor’s failure to maintain

records must “be justified under all of the circumstances.”

          The Tenth Circuit Court of Appeals interpreted this subsection in Gullickson

v. Brown 57 where a creditor claimed that a debtor who hadn’t kept records

concerning his car collection should be denied a discharge. The district court

reversed the bankruptcy court’s denial of debtor’s discharge, finding uncontroverted

that collecting cars was just the debtor’s hobby, not a business, and that cash

transactions among car collectors were commonplace. Thus, the debtor’s failure to

keep records of those transactions was justified. The Circuit Court affirmed the

district court, noting that the creditor “had to demonstrate that [debtor] had failed

to maintain and preserve adequate records and that the failure made

it impossible to ascertain his financial condition and material




56   11 U.S.C. § 727(a)(3). Emphasis added.
57   108 F.3d 1290 (10th Cir. 1997).

                                                                                       22

                  Case 18-05083       Doc# 161   Filed 02/24/20   Page 22 of 36
business transactions.” 58 The “impossibility” standard, and the reference to

“material business transactions,” sets a high bar for creditors and trustees in the

Tenth Circuit in making a § 727(a)(3) case.

        The Tenth Circuit Bankruptcy Appellate Panel (BAP) has addressed this

subsection in at least two opinions, In re Stewart 59 and In re Sears. 60 Both deserve

study. The Stewart debtors were a commercial realtor and his wife. Stewart ran a

sole proprietorship real estate brokerage and was a real estate investor in two

buildings, one as a sole proprietor and the other as a joint venture. When a creditor

objected to the debtors’ discharge on the records exception, Stewart produced

documents and records at trial including bank statements and recent income tax

returns. When his solely-owned building’s tenant abandoned the premises about

two years pre-bankruptcy, Stewart stopped keeping records because the property

wasn’t generating a profit and wasn’t occupied. During the chapter 7 case, its

mortgagee obtained stay relief to foreclose and the chapter 7 trustee abandoned it.

In those circumstances, the bankruptcy court found the failure to keep records

justified. The BAP agreed, quoting Brown’s language that to make a records lapse

actionable, it had to make it impossible to ascertain a debtor’s financial condition or

material business transactions. The panel stated, “the records that were produced




58 Id. at 1295 (citing In re Folger, 149 B.R. 183, 188 (D. Kan. 1992) (emphasis in the original)).
59 The Cadle Co. v. Stewart (In re Stewart), 263 B.R. 608 (10th Cir. BAP 2001).
60 Martinez v. Sears (In re Sears), 565 B.R. 184 (10th Cir. BAP 2017).


                                                                                                     23

                Case 18-05083        Doc# 161       Filed 02/24/20      Page 23 of 36
sufficiently identified transactions to allow [creditor] and the Chapter 7 trustee to

make an intelligent inquiry about Stewart Properties.” 61

       The BAP dispatched the creditor’s arguments concerning the joint venture

similarly, noting that the debtor had requested records from his fellow joint

adventurer who ran the business and that the associate failed to supply them. The

objecting creditor had not requested the records at all. The debtor’s failure to

provide records was justified in those circumstances. 62 Finally, as to the brokerage,

Stewart didn’t provide records until trial. Each party produced a post-trial

reconciliation. Even though the reconciliations did not reach the same conclusions,

the bankruptcy court ruled that the documents produced led to a review of the

debtors’ individual affairs that accounted for nearly all of their assets and

expenditures, and determining the creditor’s records complaint to be without

merit. 63 The BAP affirmed the judgment denying the creditor’s § 727(a)(3)

complaint.

       In Sears, the debtor, uneducated beyond the seventh grade, operated several

cattle concerns. Before bankruptcy, he and his family drew over $2.0 million in cash

from the businesses, spending the money with virtually no explanation. With the

help of an accountant, the debtor offered reconstructed financial reports based upon

information he provided that the bankruptcy court found wanting. Affirming the

denial of discharge under § 727(a)(3), the BAP held that the scope of a debtor’s duty


61 Stewart, 263 B.R. 608, 615 (noting that the trustee abandoned the estate’s interest in the building
based upon the documents that were provided).
62 Id. at 616.
63 Id.


                                                                                                    24

               Case 18-05083        Doc# 161       Filed 02/24/20     Page 24 of 36
to maintain records depends on the nature of the debtor’s business and the facts of

each case. 64 The more sophisticated the debtor, the higher the expected quality of

the records. The debtor’s reconciliation was incomplete and inaccurate, commingled

personal and business expenses, and the debtor could not explain anything about

how he and his family disposed of the cash draws beyond saying “we spent it.” Not

even the debtor’s limited education inoculated him from this result. There was no

evidence that a reasonable person in similar circumstances in the debtor’s business

would conduct himself this way. Nor was it shown that drawing but not accounting

for cash in the cattle business is commonplace. The BAP affirmed the bankruptcy

court’s denial of Sears’ discharge concluding that his record-keeping failure was not

justified. 65

        Records-exception cases involving gambling are particularly fact-driven.

Courts often distinguish between casual gamblers and those who gamble for a

living. In In re Tauber, the debtor was an experienced businessperson who did not

account for a $35,000 shareholder loan that he took from the business to gamble. 66

Rejecting a § 727(a)(3) objection to discharge, the Court stated that though the

debtor ran a business, the gambling was unrelated. The case was a consumer case.

The Tauber court concluded: “In this context, the Court will not adopt a record

keeping standard for all of the consumer debtor gamblers who pass through its

portals that requires them to document each gambling adventure in terms of a



64 Sears, 565 B.R. 184, 189-90.
65 Id. at 191.
66 Buckeye Retirement Prop. v. Tauber (In re Tauber), 349 B.R. 540 (Bankr. N.D. Ind. 2006).


                                                                                              25

                Case 18-05083       Doc# 161      Filed 02/24/20     Page 25 of 36
[daily] record of winnings and losses . . . .” 67 Similar cases consider the debtor’s

education, sophistication, the size and complexity of a debtor’s business, the debtor’s

personal financial structure, and any special circumstances. 68

       Contrast this with In re Tran, where a machine operator who purchased

luxury merchandise with credit cards, then sold it to raise a gambling stake, and

then filed for bankruptcy was held to a higher record-keeping standard because, as

the court explained, he “engaged in atypical transactions.” 69 Tran played poker

against other casino patrons, not the casino, and the casino did not maintain win-

loss records for him. His failure to maintain his own win-loss records was grounds

for denying his discharge because the evidence “does not establish the typicality of

[debtor’s] records when compared against other gamblers.” 70 The Court was

unsatisfied with the debtor’s after-the-fact outline of asset dispositions, credit card

statements, and bank statements. Nor did it find the debtor credible.

       Some courts hold that providing extensive bank account records and other

records of income and expense can save a debtor from the records exception. In In re

Huynh, the Court considered varieties of gambling records that are acceptable by

the Internal Revenue Service. 71 Diaries of activity as well as wagering tickets,

cancelled checks, credit records, bank withdrawals, and statements of actual

winnings or payment slips provided by the casino could suffice. 72 But Huynh failed



67 349 B.R. 540, 556.
68 Kaler v. Huynh (In re Huynh), 392 B.R. 802, 812 (Bankr. D.N.D. 2008).
69 United States Trustee v. Tran (In re Tran), 464 B.R. 885, 893 (Bankr. S.D. Cal. 2012).
70 Id. at 894.

71 Fokkena v. Huynh (In re Huynh), 379 B.R. 865, 874 (Bankr. D. Minn. 2008).
72 Id.


                                                                                            26

               Case 18-05083        Doc# 161       Filed 02/24/20     Page 26 of 36
to supply any of these sorts of records concerning her gambling, though she did

produce records about the rest of her financial affairs.

          In the Tenth Circuit, an actionable failure to maintain and preserve records

under § 727(a)(3) must render ascertaining a debtor’s financial condition or material

business transactions impossible. If the records provided are sufficient to allow the

trustee or creditor to examine the transactions, the discharge exception fails. If the

debtor’s records are like those of other similarly situated debtors or if the debtor’s

record-keeping practices are commonplace, the exception is unlikely to be enforced.

While Brown, Stewart, and Sears didn’t involve gambling, these principles apply to

this case. The cases from other jurisdictions suggest how subjective and fact-driven

records-exception cases can be.

          This is a consumer case. No claim is made, and no evidence was presented,

that Amphone commingled her Healing Hands and personal financial affairs.

Unlike Sears, there was no evidence that Amphone took draws from Healing Hands

to gamble. Amphone maintained personal bank accounts separate from her

husband. No evidence at trial suggests that Amphone diverted funds to or from her

husband’s accounts. Apart from the relatively small acquisition of real estate at the

tax foreclosure sale, there was no evidence of large asset purchases with gambling

proceeds. So what records did Amphone produce to the UST in discovery and at

trial? She produced: (1) casino records, including daily activity reports and credit or

marker documents, from nine casinos; 73 (2) bank account statements from three



73   Ex. A-I.

                                                                                         27

                Case 18-05083    Doc# 161    Filed 02/24/20   Page 27 of 36
main accounts: Wells Fargo, Skyward, and Meritrust; 74 (3) 2015-2017 tax returns; 75

(4) calendars; 76 (5) photographs from gambling trips or “comps”; 77 (6) e-mails and

texts with casino personnel; 78 and (7) Samini law firm retainer transaction

documents. 79

       What records did Amphone fail to maintain or preserve? We have Amphone’s

admission that she destroyed receipts for markers to hide her gambling addiction

from her husband. She did not maintain or preserve any of her Emprise Bank

account statements. This omission is particularly troubling in that the Emprise

accounts were not closed until “Aug/Sept 2017,” just a month or two before the end

of her gambling binge in mid-October. 80 We know from her testimony and other

account statements that some funds were withdrawn or transferred from the

Emprise accounts for gambling. Without the Emprise records, the Court cannot be

certain that the complete picture has been presented. She claims she no longer had

online access once the accounts were closed. But unlike the casino records, she

apparently made no effort to subpoena the Emprise account statements. But,

considered in context with all the other records provided, this records omission is




74 Ex. 7-9.
75 Ex. 12-15.
76 Ex. 21.
77 Ex. 20.
78 Ex. 22-26.
79 Ex. 28-29.
80 In other words, the Emprise accounts encompass nine of the fifteen-month period for which she

produced the other bank account statements. And as Exhibit L demonstrates, Amphone was at the
height (or depth) of her gambling activity in the first ten months of 2017.

                                                                                               28

               Case 18-05083       Doc# 161     Filed 02/24/20     Page 28 of 36
not material. 81 Nor is Amphone’s failure to maintain credit card statements for

cards she used to obtain an estimated $7,000 in cash advances to gamble.

       Applying Tenth Circuit § 727(a)(3) case law and out-of-circuit gambling case

law, did Amphone’s documentation make it “impossible” to examine her gambling

transactions? No. Though it is a tedious process to review the casino records with

the bank account statements, that process tells us a lot about where her gambling

winnings and losses went during the 2015-2017 binge. None of the money seems to

have come from or gone into her business. Amphone is more like the businessman

debtor in Tauber whose gambling was unrelated to his business. That court deemed

his case a consumer case and held him to a lower records standard. Amphone’s

documents are substantially better than those in the Sears case. Unlike the debtors

in Huynh and Tran, she is able to provide some factual background about her

gambling activities. Like Stewart, she has records that could likely be reconciled by

an accountant or bookkeeper. Trustee Nazar, who has over four decades’ experience

as a trustee in this Court, said Amphone’s records did not impede his

administration in any way. As accountant Morrow testified, there is no legal basis

for demanding that a non-professional gambler maintain a daily diary; rather, as

the Huynh court points out, that is merely one way of documenting deductible

gambling losses. Even if Amphone had diaries, she would still need corroborating

documents like bank statements and casino records to support them. She supplied



81See Cadlerock Joint Venture, L.P. v. Sauntry (In re Sauntry), 390 B.R. 848, 855-56 (Bankr. E.D.
Tex. 2008) (noting that the materiality of the records insufficiency should be considered, quoting In
re Benningfield, 109 B.R. 291, 293 (Bankr. S.D. Ohio 1989)).

                                                                                                    29

               Case 18-05083        Doc# 161       Filed 02/24/20     Page 29 of 36
both of those. 82 And, as the Sears court pointed out, there was no evidence crediting

or discrediting her statement that her record-keeping was any different from that of

any other non-professional gambler.

        I conclude, based on Dr. Briles-Kline’s severe gambling disorder diagnosis,

that Amphone is an “addict.” Over 34 months, she gambled in two countries and

several different states for more than 300 days—more than one-third of the time.

She often returned from one trip only to leave on another within 24 hours. A person

that taken up with gambling might not take the time to keep the scrupulous records

the UST seems to expect. Even if she kept all of her marker receipts, I am not

certain what they would tell us that the casino records can’t. The bottom line is that

she gambled and lost a lot of money. The records admitted at trial support the

extensive losses that Amphone claims, as do the schedules and proofs of claim filed

by casinos.

       In short, Amphone’s record-keeping is more than we might expect from a

consumer debtor, and certainly more than one would expect of a seriously addicted

gambler. In this case, her extensive bank records and casino documents (even if

they aren’t entirely reliable or complete) give the Court and the creditors a fair idea

of the extent of her losses and, accordingly, some representation of her financial

affairs. I cannot find that her record-keeping made it impossible to ascertain her

financial condition or the extent of her gambling losses.




82 Section 727(a)(3) doesn’t require a debtor with a gambling addiction to keep a “win/loss” diary in
order to receive a discharge. See In re Sauntry, 390 B.R. 848, 856; In re Tauber, 349 B.R. 540, 557.

                                                                                                    30

               Case 18-05083        Doc# 161       Filed 02/24/20     Page 30 of 36
       If Amphone’s record-keeping was inadequate, her justifications for that

deficiency must also be considered. Amphone proffered two justifications for failing

to maintain contemporaneous gambling records. One, she believed she could access

records of her gambling activity maintained by the casinos. Her subpoena of those

records from the casinos establishes their availability and likely evidences her

activity in more detail than any receipts she failed to preserve. Two, she sought to

conceal the extent of her gambling from her disapproving husband and family. The

latter justification was persuasive in In re Sauntry. 83 In that case, the debtor-

husband had a gambling addiction and the debtor-wife credibly testified regarding

inadequate records due to his active efforts to hide the scope of his gambling and

her efforts to control her husband’s access to their money by converting the couple

to operate on a cash basis. 84 Amphone’s failure to keep her own detailed, daily

records of her gambling winnings and losses was justified under the circumstances.

       Even if the UST had successfully convinced me that Amphone failed to

maintain adequate records or that Amphone’s recordkeeping failure was

unjustified, I retain the discretion to grant her a discharge. 85 She should receive

judgment on the § 727(a)(3) claim.

       Section727(a)(5) Failure to Explain:



83 390 B.R. 848 (Bankr. E.D. Tex. 2008).
84 Id. at 856.
85 Most courts conclude that the language of § 727(a) vests bankruptcy courts with discretion to grant

a discharge, even when grounds exist for denial of discharge. See e.g. In re DiGesualdo, 463 B.R. 503,
523-25 (Bankr. D. Colo. 2011); In re Bane, 426 B.R. 152, 161-62 (Bankr. W.D. Pa. 2010); In re
Tauber, 349 B.R. 540, 546 (Bankr. N.D. Ind. 2006); In re Hacker, 90 B.R. 994, 997-98 (Bankr. W.D.
Mo. 1987). See also Union Planters Bank, N.A. v. Connors, 283 F.3d 896, 901 (7th Cir. 2002) (citing
Hacker).

                                                                                                   31

               Case 18-05083        Doc# 161      Filed 02/24/20      Page 31 of 36
       Section 727(a)(5) provides a discharge exception where—

       the debtor has failed to explain satisfactorily, before determination of
       denial of discharge under this paragraph, any loss of assets or deficiency
       of assets to meet the debtor's liabilities. 86

This sanctions a debtor who cannot satisfactorily explain a loss of assets that would

meet her debts. The explanation must be made before the Court determines

whether to grant a discharge. The allocation of proof under this subsection is

similar to that under § 727(a)(3): the complaining party must show that there are

unexplained losses, shifting the burden to the debtor to “explain satisfactorily.”

Amphone did not fully explain her losses initially, but her testimony, bank records,

casino records, and the court docket all suggest that she spent and lost a fortune

gambling. 87 The statute’s use of the word “satisfactorily” leaves considerable

discretion to the Court. 88

       The Tenth Circuit Court of Appeals hasn’t interpreted § 727(a)(5), but in

Sears and Stewart, the Tenth Circuit BAP addressed the level of proof necessary for

a debtor to “explain” her losses. The Sears panel noted other circuits require

corroboration of a debtor’s explanation by either documents or witnesses while

others have simply rejected “general explanations.” 89 That panel easily affirmed the



86 11 U.S.C. § 727.
87 At the close of the UST’s case-in-chief, Amphone orally moved for judgment on partial findings on
the UST’s § 727(a)(5) claim only. The Court deferred its ruling on the motion at trial. Having now
considered all of the evidence, I conclude that the UST met its prima facie burden of proof on this
cause of action and the debtor’s Rule 52(c) motion for partial judgment is therefore denied.
88 Sears, 565 B.R. 184, 192.
89 Id. See Dolin v. Northern Petrochemical Co. (In re Dolin), 799 F.2d 251, 253 (6th Cir. 1986)

(determining debtor’s “general, unsubstantiated statements” regarding his cocaine addiction and
compulsive gambling insufficient to overcome § 727(a)(5) objection to discharge); Chalik v. Moorefield
(In re Chalik), 748 F.2d 616, 619 (11th Cir. 1984) (vague and indefinite explanations of losses that
are uncorroborated by documentation are unsatisfactory); Aoki v. Atto Corp. (In re Aoki), 323 B.R.

                                                                                                   32

               Case 18-05083        Doc# 161      Filed 02/24/20      Page 32 of 36
bankruptcy court’s rejection of the debtor’s uncorroborated explanation that he

moved money among his businesses to treat shortages and that he had returned

some of the owner draws to some of the businesses. The Stewart bankruptcy court

received post-trial reconciliations of financial information provided by the debtors at

trial. Differing accounting approaches resulted in the creditor’s report contending

that the debtor had failed to explain the loss of $22,000 while the debtor’s report

explained all losses. The Tenth Circuit BAP agreed that the debtor’s explanation

was sufficiently corroborated.

       In Tran, the debtor’s explanation of his gambling losses was, at best, meagre.

Tran supplied virtually no documents, leading that court to rule that only his story

could save him. It found the story to be “incomplete, questionable in many details,

and certainly far short of an explanation that meets his burden . . .” 90 Tran’s “story”

was shorn of details and limited to saying he lost the money he raised, by selling

recently-purchased merchandise, gambling. In the Huynh case, the debtor who

adequately explained and documented her non-gambling losses had no documented

explanation of her gambling. Her only “explanation” came in the form of a gambling

counsellor’s affidavit that opined Huynh was a “pathological gambler.” 91 The Huynh

court concluded that the gambling explanation was not enough.




803, 817 (1st Cir. BAP 2005) (requiring corroboration of explanation and corroboration that
eliminates the need to speculate what happened to the assets); McVay v. Phouminh (In re
Phouminh), 339 B.R. 231, 248 (Bankr. D. Colo. 2005) (explanation in general terms that is merely
suggestive of reasons for depleted assets “falls short of the mark,” citing Bell v. Stuerke (In re
Stuerke), 61 B.R. 623, 626 (9th Cir. BAP 1986)).
90 464 B.R. 885, 895 (noting that conclusory statements are not enough).
91 379 B.R. 865, 872-73.


                                                                                                     33

               Case 18-05083        Doc# 161      Filed 02/24/20     Page 33 of 36
       In In re Inerzo, the court held that corroborating documentary evidence is not

required in every (a)(5) case and that a debtor’s explanation of his gambling losses,

supported by his father’s testimony, was credible and convincing. 92 In In re

Sauntry, the court accepted personal records like checking account statements as

corroborating the debtor’s gambling loss explanation even though the debtor’s

actual gambling records were scant and overruled a §727(a)(5) objection. 93

       These cases describe a wide range of “satisfactory explanations” under §

727(a)(5). Like the Stewart and Sauntry courts, I received a lengthy set of bank

statements that, read with casino records, reflect Amphone’s four-, five-, and six-

digit banking transactions with casinos. She also offered a compilation of each day’s

gambling, its location, whether markers were used, and how much was won or

lost. 94 The compilation may not amount to the reconciliation the Stewart court

received, but a lengthy set of documents were admitted at trial in support of the

compilation, including casino records. Exhibit L included columns for markers

issued and markers paid on her gambling excursions. The Court’s own calculation of

the sum of the markers Amphone paid in 2017 alone exceeds $3.5 million. This is

consistent with Amphone’s testimony that when she did win, she typically paid off

her markers or plowed the winnings back into more gambling. Even when she lost,

she paid most of her markers—at least till the mounting losses toward the final




92 Adams v. Inzero (Inzero), 426 B.R. 428, 432-34 (Bankr. D. Conn. 2009).
93 390 B.R. 848, 858.
94 Ex. L.


                                                                                      34

               Case 18-05083        Doc# 161      Filed 02/24/20     Page 34 of 36
months made that impossible. 95 In addition, as in Inerzo, the debtor testified

extensively about her gambling experiences. That testimony amounts to much more

than a “story.” Amphone gambled often and lost. The casinos’ running accounts of

her activities, while not entirely reliable, support my conclusion that she

continuously lost money. Exhibit L reflects $1.1 million more in losses than

winnings in 2017. Some casinos barred her from returning. Some placed her on

payment plans and all menaced her with criminal law repercussions should she

default on a marker. It’s true that Amphone can’t account for every penny of

gambling gain and loss, but in my experience, few individual chapter 7 debtors can.

       Ninety years ago, a court articulated how the “explained satisfactorily”

standard in § 14c(7), the 1898 Act’s precursor of § 727(a)(5), should be applied—

       The word ‘satisfactorily,‘ as contained in the amendment referred to,
       may mean reasonable, or it may mean that the court, after having heard
       the excuse, the explanation, has that mental attitude which finds
       contentment in saying that he believes the explanation— he believes
       what the bankrupts say with reference to the disappearance or the
       shortage. He is satisfied. He no longer wonders. He is contented. 96

Then, as now, considerable weight was accorded to the Court’s assessment of the

debtor’s explanation and credibility. Amphone’s explanation isn’t perfect, but it is

sufficient. Poor accountability and prior bad decisions are commonplace in

individual chapter 7 cases. The Bankruptcy Code doesn’t expressly penalize bad

decisions like binge gambling unless the debtor simply cannot explain her losses.




95 The Court calculated from Ex. L, Amphone’s net winnings for all of 2017. That sum was $2.4
million, monies that this Court is convinced Amphone plowed back into gambling and lost.
96 In re Shapiro & Ornish, 37 F.2d 403, 406 (N.D. Tex. 1929), aff'd sub nom. Shapiro & Ornish v.

Holliday, 37 F.2d 407 (5th Cir. 1930).

                                                                                                   35

               Case 18-05083       Doc# 161      Filed 02/24/20      Page 35 of 36
Setting aside the moral and prudential implications of Amphone’s high-stakes

gambling, the issue is whether she has “satisfactorily” explained her losses. I am

“contented” that she has. Amphone should be granted judgment on the UST’s §

727(a)(5) claim.

        Conclusion

        In deciding whether to grant a chapter 7 discharge, “the Bankruptcy Code

must be construed liberally in favor of the debtor and strictly against the

creditor.” 97 “The reason for denying a discharge to a bankrupt must be real and

substantial, not merely technical and conjectural.” 98 The Court emphasizes that the

purpose of § 727(a) objections to discharge is to protect the integrity of the

bankruptcy system from debtor misconduct, not “to police the debtor’s legal and

ethical [or moral] obligations more generally.” 99 Though Somphien Amphone’s

record-keeping was not perfect and her compulsive gambling was dangerous and

imprudent, I cannot conclude that she failed to keep records reasonable for someone

in her circumstances or that she has failed to satisfactorily explain her losses.

Judgment will be entered for the defendant on the UST’s Complaint.

                                                     ###




97 In re Brown, 108 F.3d 1290, 1292 (10th Cir. 1997).
98 Lee v. Peeples (In re Peeples), No. 18-4124, 779 F. App'x 561, 567 (10th Cir. 2019), quoting Jones v.
Gertz, 121 F.2d 782, 784 (10th Cir. 1941). See also Korrub v. Cohn ( In re Cohn), 561 B.R. 476, 492
(Bankr. N.D. Ill. 2016) (stating that denial of discharge is reserved only for the worst actors); Haupt
v. Belonzi ( In re Belonzi), 476 B.R. 899, 904 (Bankr. W.D. Pa. 2012) (“Completely denying a debtor
his discharge ... is an extreme step and should not be taken lightly.”) (alteration and internal
quotation marks omitted).
99 Berger & Assocs. V. Kran (In re Kran), 760 F.3d 206, 211 (2nd Cir. 2014) (declining to apply

“extreme penalty” of denying discharge to failings unconnected with the bankruptcy proceeding).

                                                                                                      36

                Case 18-05083        Doc# 161       Filed 02/24/20      Page 36 of 36
